Goss, J.
Plaintiff, tbe owner of land mortgaged to tbe American Mortgage & Investment Company of St. Paul, Minnesota, and assigned by it before maturity to tbe defendant, Engelbardt, upon maturity of tbe mortgage in May, 1912, sent tbe principal, $800, and tbe interest, $48, to tbe mortgage company at St. Paul, Minnesota, at which place tbe mortgage and notes stipulated for payment. Very soon thereafter tbe company failed. Tbe money paid it as payment of this mortgage and last instalment of interest and owned by tbe defendant, its assignee, was never paid to him, and upon bis refusal to satisfy tbe mortgage, plaintiff began this action to quiet bis title as against it. Defendant in answer denies payment of tbe principal and last interest instalment, and asks foreclosure accordingly. Tbe trial court held in plaintiff’s favor, and found “that on the 6th day of May, 1912, tbe plaintiff, Pitch, fully paid all indebtedness secured by and described in said mortgage to tbe American Mortgage & Investment Company, a corporation, which said corporation was then and there the agent of the defendant, BngeUiardt, to receive such paymentDefendant appeals. Upon the sufficiency of tbe proof to establish tbe italicized portion of this finding, this decision turns. If tbe corporation was Engelhardt’s agent to receive such payment, it was because of actual authority to collect given it by one Eaber, cashier of a bank at Mendota, Illinois, tbe town in which defendant resides and tbe bank with which be did bis business. And Faber’s authority in tbe premises in turn depends upon actual authority received by him from defendant concerning tbe loan and its collection. As cases of this nature are usually close ones upon tbe *190facts, with the law settled, that portion of the testimony relative to the authority of Faber and the investment company will be detailed.
Fitch had bought this land from a grantee of the original mortgagors, Brust and wife, with two years’ interest then paid on the mortgage, leaving three interest instalments and principal remaining. These he assumed. They were held by Engelhardt. The mortgage company also held a second mortgage for 2 per cent of the interest rate, which was not assigned. Upon April 10, 1910, plaintiff received a notice addressed to him at Boone, Iowa, reading:
Interest on your loan on [land described] Ward county, becomes due May 11th, and as it is important that payment reaches the holder of the mortgage on the day it is due we would ask you to kindly send us draft for the amount shown below before due.
Amount, $64. Exchange, $.25, Total, $64.25.
American Mortgage & Investment Company.
Upon remitting to said company pursuant to such notice, two interest coupons for $48 and $16 respectively were returned to plaintiff. The larger one as material to this inquiry bears the stamp' across the face of “Paid, May 13, 1910. American Mortgage & Investment Company, St. Paul, Minnesota.” This coupon bore on the back the indorsement of said company to the defendant without recourse, but is not indorsed by the defendant. A year later, upon similar notice, plaintiff remitted to said company for interest due, and again received two interest coupons, the $48 one of which is similarly stamped across the face as “Paid. American Mortgage & Investment Company.” This has the indorsement of the defendant on the back thereof as well as that of the “First National Bank of Mendota, Illinois, Gilbert Faber, Cashier.” In May, 1912, plaintiff remitted to said company at St. Paul $864 in payment of the $800 principal and the two remaining interest coupons. He did not receive in return the first mortgage papers or coupon, but a satisfaction of the second mortgage, and presumably the second mortgage and $16 coupon. The company wrote him: “We acknowledge receipt of your favor of the 5th inst„ inclosing draft for $864 in payment of the Walter J. Brust mortgage covering land in Ward county, N. D. We will send for the papers and forward to you by early mail.” Thereafter he received a letter from Faber, bearing *191date of June 16, 1912, and addressed to Eitch at Tagus, North Dakota, concerning which plaintiff testifies: “It was forwarded back to me, so I thought there was some crookedness on the part of Eaber, and I went down there to Mendota, Illinois.”
Concerning what happened there, he says: “When I went up to Engelhardtfs house I asked Engelhardt if he had any land or any holdings there in North Dakota, and he said he did. He had some mortgages up there, and I asked him if he had collected the interest, and he said he had not, that Mr. Eaber said the crops was poor and they could not get their interest now. I asked him if he did his own business, and he said that Mr. Eaber transacted all of his business. So I could not get much satisfaction out of him. He did not know anything about the matter. We went down to see Eaber.
Q. In that conversation did Mr. Eaber state to you that, in substance, that he had notified the American Mortgage Company to collect the money on this note f
A. He said he had but had not received any.
Q. At the time you paid the money to the American Mortgage & Investment Company, did you pay it — did you believe that it was the agent of the holder of the mortgage or note ?
A. I thought they were their agents, as I did all my business through them. I had no reason to believe otherwise.
The papers did not arrive from the mortgage company, and on June 16, 1912, before plaintiff went to Illinois, he received the following letter addressed to him at Tagus, North Dakota, under date of June 16, 1912:
I understand you are the present owner of a farm in Ward county, N. D., formerly owned by Walter J. Brust. A client of mine holds a mortgage on this land for $800 which matured on May 11, 1912. I have not received the interest due on that date, nor any reason why the mortgage was not paid when due May 11th. Kindly let me hear from you at once. My client expected the loan to be paid promptly when due. I also wrote the American Mortgage & Investment Company, of St. Paul, who made this loan for Brust, long before the loan was due, telling them it should be paid when due.
Yours truly,
Gilbert Eaber.
*192Thereafter and under date of August 4, 1912, plaintiff received the following letter addressed to Boone, Iowa:
“Your favor of the 31st inst. at hand. I am very much surprised .at the conditions of matters in the loan of $800. I wrote Mr. Strum, Pres., long before that loan matured that my client expected prompt p>ayment of the same at maturity. I wrote him a number of times asking why the loan, and especially the interest, were not paid, and demanded an explanation. I received no reply. My client has been impatient for some time. The papers have never been called for. I have had them here all the time. I still have them, including the interest coupon. I have learned now that the American Mortgage & Investment Company, of St. Paul, have gone into the hands of a receiver. How did Pitch ever come to pay his money without getting the papers ? He should have asked to have the papers sent to his bank so he could have had them upon payment. My client wishes me to hand the papers to an attorney for collection or foreclosure. I do not like to do this on account of the additional expense for Mr. Pitch. I ■shall be glad to send the papers to your bank for-payment, however, and thus save the expense of a foreclosure. I do not know what would be the best way for Mr. P. to proceed against the St. Paul people. Kindly let me hear from you at once. Kindly address me in this matter, and not the bank, nor me as cashier, and I will get your letters more promptly.
Yours truly,
Gilbert Paber.
The deposition of Paber was taken. He testifies: That he had for some years sold or placed on commission to himself mortgages of said mortgage company, and had sold this one to defendant, and had taken care of the collections of interest when due, as a matter of accommodation to the defendant as a client of the bank. He admits having written these letters, and that his interest in doing so was to collect the money ■for Engelhardt that he might use it in the purchase of another loan for him, out of which he, Paber, would presumably obtain a commission. He admits that the mortgage in question was left by defendant with him to look after, and that he may have himself detached interest *193coupons from it as it matured, and had them collected through the American Mortgage & Investment Company, which company “remitted and the money was handed to Engelhardt;” that some loans had been collected through the company the same way, witness testifying, “I do not recall now that the company collected more than two or three loans.”
After his attention had been called to the fact that the mortgage note was payable at the office of the mortgage company, in St. Paul, he was asked:
Q. Did you expect Eitch to send you the amount of the loan here for Engelhardt ?
A. No, I expected him to have me send the mortgage where he could pay the loan and have the papers.
Q. Didn’t you state on direct examination that these loans were paid ■sometimes at the mortgage company’s office ?
A. I think I did.
Q. You have had it done that way, haven’t you"?
A. A few times.
Q. Under what circumstances was that done ?
A. My' recollection is that the company wrote me the mortgagor was ready to pay the loan and send them the papers for that purpose.
Q. Did they write you any such letter in connection with this Brust loan?
A. No.
' Q. Did they ever have any correspondence after the loan became due?
A. I cannot recall.
Q. You wrote them, didn’t you, after the loan was due ?
A. I think I did.
Q. Did they reply to you ?
A. I cannot testify now whether they did or not.
Q. Will you say that they didn’t ?
A. No, they may have.
Q. But you don’t recall what was in those letters, do you ?
A. I do not.
This testimony was given by deposition at Mendota on January 25, 1913, following these events the summer before.
*194The witness was also asked this question:
Q. Was at the maturity of this mortgage the note and mortgage sent anywhere by you for collection?
A. Not that I remember now.
And witness also testifies:
Q. You had written some letters a few months prior to the date the mortgage was due to the investment company, and also to Fitch, hadn’t you?
A. I think I had. I am not positive as. to Fitch as before maturity.
And the following:
Q. Now, Mr. Faber, when the interest notes become due, what was done with them ?
A. They were usually sent on for collection.
Q. Where did Engelhardt leave these papers, including the mortgage and notes?
A. Most of the time they were in the bank in an envelop with his name on the outside.
Q. Who detached the coupon notes and collected the interest?
A. I don’t remember who cut off the coupons. Often I do for our customers of the bank.
Q. Do you recall having detached any of the coupons to the mortgage in question?
A. I cannot remember any definite time, but I think I have cut off some of the coupons.
Q. Then these coupons were sent to the mortgage company for collection ?
A. Some were. I am not certain as to whether all of them were.
Q. Please explain how the interest on the mortgage was collected and by whom ?
A. They were usually sent on to the company for collection, and they remitted, and the money was handed to Engelhardt.
Respondent claims that the testimony of Engelhardt, that all of his business was left to Faber to transact, taken in connection with Faber’s testimony as to his usual course of dealing in collection of interest coupons by transmitting them to the investment company for collection, thus constituting the company the mortgage holder’s agent for col*195lection to that extent, together with his admission that the principal on at least two or three similar loans had been collected in the same way as these coupons, coupled with the fact that the physical possession of these notes and mortgage was with Faber and therefore at all times subject to his delivery, all of which is corroborative of the defendant that this business was left with Faber to transact; considered with the statements in his letters to Fitch that he had written the mortgage company “telling them it should be paid when due,” and that he had written the president of the company “a number of times asking why the loan and especially the interest were not paid,” and all taken together, — is sufficient to warrant the finding that the mortgage company had been authorized by Engelhardt, acting through Faber as his general agent in all matters concerning this mortgage, to malee this collection of principal and interest. This is sufficient evidence to warrant this finding.
The case is different on facts from Trubel v. Sandberg, 29 N. D. 378, 150 N. W. 928; Martinson v. Kershner, 32 N. D. 46, 155 N. W. 37, and earlier similar cases, in many particulars involving proof of agency there lacking, and here present. The authority given by the holder of the mortgage to Faber to transact all business concerning it is greater than in either or any of those cases of the authority of the holder to the corresponding intervening party. It must be remembered that Engelhardt told him that “Faber transacted all his business” is not denied, and is strongly corroborated by the facts as recited by Faber, who admits having possession of the papers, the clipping of coupons and their collection, and does not hint that in so doing he was following directions given him by the holder of the mortgage, but on the contrary it appears he was looking after the matter with Engelhardt’s tacit consent as though it was his own. And Faber’s testimony also establishes a likelihood of'the mortgage having been once transmitted for collection in the same course as the coupons had been collected. Ilis memory on this was strangely faulty, though at the time of the giving of his deposition it was upon a matter comparatively recent. And his answer to the question as to whether this note and mortgage “was at the maturity of this loan sent anywhere by you for collection” is equally guarded by the answer, “Not that I remember noiv.” Whether the witness feared being confronted by some letter to the mort*196gage company authorizing collection and transmitting the papers influenced this answer is problematical, but considering his admission that some loans similarly negotiated for this same company for which he was interested in selling loans had been collected through it, the mortgagee, renders it quite probable that the same course of dealing-might have been attempted here. And this is strengthened by the apparently studied attempt in the letter of August 4, 1912, as a careful examination will show to impress upon Fitch that Faber has “had them here all the time,” and his inquiry “how he ever came to pay his money without getting the papers,” while at the same time a month after the maturity of the mortgage Faber was addressing Fitch at Tagus, North Dakota, when admittedly he knew and must have known at that time that he was a resident of Boone, Iowa. That this letter was written soon after the mortgage company went into the receiver’s hands is significant. All taken together, these seem to be evidencing something out of the ordinary. Besides the testimony of the plaintiff must not be overlooked.
He gave this testimony:
Q. In that conversation did Faber state to you that, in substance, he had notified the American Mortgage Company to colled the money on this note?
A. He said he had but had not received anything.
This coupled with the statement of Engelhardt to the witness “that Faber transacted all of his business ” taken in connection with the fact that defendant is an old German gentleman who knew nothing about what Faber had done toward collecting the principal, and stated that Faber had said “the crops were poor and they could not get their interest now,” considered with Faber’s testimony of how he had transacted his business, is sufficient to warrant the finding that the mortgage compaiiy had been instructed and authorized by Faber, as plaintiff testifies Faber said they had, “to collect the money on this note,” and in doing which they were the agents of Engelhardt under authorization given by Faber handling Engelhardt’s business under authority of defendant.
The general rule is that a mortgagor should not part with his money until the mortgage is produced. Appellant lays great stress thereon. Yet that rule is not without its exception. And this case on facts is *197■within the exception. And that exception was declared by this court in the opinion on rehearing in'Martinson v. Kershner, 32 N. D. 46, 155 N. W. at page 35, in the following language: “Plaintiff’s counsel has cited numerous authorities to the effect that express authority to receive payment may be shown by other proof them the possession of the securities. We have said nothing to the contrary. We do not contend that want of possession is conclusive evidence of want of authority; but we do hold (and this rule is recognized by all the authorities cited by plaintiff’s counsel) that as possession of evidences of indebtedness, in the absence of countervailing facts, clothes the agent with apparent authority to collect the indebtedness, so want of possession of such papers, while not conclusive, is evidence of great importance tending to shoAv want of authority.” But shall we conclude that, when the investment company made this collection, it did not have these mortgage papers ready for delivery had plaintiff in person appeared and demanded them? We have no right to indulge in any such conclusion when Faber does not remember Avhether he sent them or not, and has collected the interest coupons through the investment company, and admittedly collected other mortgages by sending them to the original mortgagee for collection. And another significant fact. This investment company held a second mortgage arising out of this same loan transaction. Faber was placing their loans on commission from them. Having many dealings with them, it was all the more probable, especially if known to him that they had an interest by Avay of second mortgage due at the same time in the collections to be made of the same mortgagor, that at the maturity of the loan, not the fifth-interest coupon alone, but the principal also, would be sent along with it to the mortgage company in whom he had faith eAddeneed by much dealing. An admitted course of dealing in accord with convenience, and many circumstances and testimony of admission as well, all taken together, are sufficient to sustain the finding that the mortgage company were authorized to collect both principal and interest, and that the mortgage indebtedness is paid. And under a record such as here, no presumptions of fact should be indulged to the disadvantage of the mortgagor. The judgment is affirmed, with costs.